PER CURIAM.
The former husband seeks certiorari review of a trial court order that barred him from further pro se filing in this 2008 post-dissolution family law case. We grant-the petition and quash the order because the trial court did not issue an order to show cause and did not provide notice and an *245opportunity to respond before imposing the sanction. Bolton v. SE Prop. Holdings, LLC, 127 So.3d 746 (Fla. 1st DCA 2013); Delgado v. Hearn, 805 So.2d 1017 (Fla. 2d DCA 2001); see also State v. Spencer, 751 So.2d 47 (Fla.1999).
On remand, the trial court shall issue an order to show cause and afford the former husband a reasonable time to respond before determining whether the sanction is appropriate.

Petition granted and order quashed.

LEVINE, CONNER and KLINGENSMITH, JJ., concur.